          Case 2:18-cv-03028-DLR Document 18 Filed 02/08/19 Page 1 of 4



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 3219 E Camelback Road #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7 43 Danbury Road
 8 Wilton, CT 069897
   Telephone: (203) 653-2250
 9 Facsimile: (203) 653-3424
10
   Attorneys for Plaintiff,
11 Thomas Reardon Jr.
12
13                               UNITED STATES DISTRICT COURT
14                                    DISTRICT OF ARIZONA
15
16
     Thomas Reardon Jr.,                        Case No.: 2:18-cv-03028-DLR
17
                         Plaintiff,             NOTICE OF SETTLEMENT
18
19           vs.
20
   Mcneil & Meyers Asset Management
21 Group, LLC,
22
                Defendant.
23
24
25
26
27
28
     2:18-cv-03028-DLR                                           NOTICE OF SETTLEMENT
         Case 2:18-cv-03028-DLR Document 18 Filed 02/08/19 Page 2 of 4



 1          NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have
 2
     reached a settlement. The parties anticipate filing a Stipulation of Dismissal with
 3
 4 Prejudice pursuant to Fed. R. Civ. P. 41(a) within 60 days.
 5
 6
                                                By: /s/ Trinette G. Kent
 7                                              Trinette G. Kent, Esq.
 8                                              Lemberg Lemberg, LLC
                                                Attorney for Plaintiff, Thomas Reardon Jr.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
     2:18-cv-03028-DLR                                                 NOTICE OF SETTLEMENT
         Case 2:18-cv-03028-DLR Document 18 Filed 02/08/19 Page 3 of 4



 1                                  CERTIFICATE OF SERVICE
 2
            I, the undersigned, certify and declare that I am over the age of 18 years, and
 3
 4 not a party to the above-entitled cause. On February 8, 2019 I served a true copy of
 5 foregoing document(s): NOTICE OF SETTLEMENT.
 6
 7 BY ELECTRONIC FILING: I hereby                Attorney for Defendant Mcneil &
 8 certify that on February 8, 2019, a copy      Meyers Asset Management Group,
   of the foregoing document was filed           LLC
 9 electronically. Notice of this filing will be
10 sent by operation of the Court's electronic
   filing system to all parties indicated on
11 the electronic filing receipt. All other
12 parties will be served by regular U.S.
   Mail. Parties may access this filing
13 through the Court's electronic filing
14 system.
15
16
            I am readily familiar with the firm's practice of collection and processing
17
18 correspondence for mailing. Under that practice it would be deposited with the U.S.
19 Postal Service on that same day with postage thereon fully prepaid in the ordinary
20
   course of business. I am aware that on motion of the party served, service is presumed
21
22 invalid if postal cancellation date or postage meter date is more than one day after the
23 date of deposit for mailing in affidavit.
24
         I hereby certify that I am employed in the office of a member of the Bar of this
25
26 Court at whose direction the service was made.
27          Executed on February 8, 2019.
28
                                                 3
     2:18-cv-03028-DLR                                                  NOTICE OF SETTLEMENT
         Case 2:18-cv-03028-DLR Document 18 Filed 02/08/19 Page 4 of 4



 1
 2                                          By: /s/ Trinette G. Kent
                                            Trinette G. Kent, Esq.
 3                                          Lemberg Law, LLC
 4                                          Attorney for Plaintiff, Thomas Reardon Jr.

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            4
     2:18-cv-03028-DLR                                            NOTICE OF SETTLEMENT
